DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, 9, 15-17, 21 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ford et al (US 2012/0227758) in view of Smith et al (US 2009/0179626), Brekkestran et al (US 5,023,430), and Braun et al (US 4,829,159). 
Ford shows the apparatus and method claimed including a plurality of heater electrodes (101, 102) having a plurality of subsets (Z1, Z2, Z3, Z4, Z5) that includes a first subset and a second subset arranged sequentially or interleaved manner as illustrated in Figures 9, 16a and 16b, a power source (PS) including a battery power source that is known to provide DC power, a controller (PCB) to control each of the heater electrodes or subsets independently or individually wherein as the subsets are independently controlled, the subsets can be powered on non-simultaneously as a first mode of operation to provide a non-uniform and a uniform heating across the heater (para [0014]) with the power delivered from the DC battery power source, or the subset can be power on simultaneously as a second mode of operation. But, Ford does not show a power control module that control delivery of the DC power to the heater electrodes with a control signal from the controller wherein the controller controls the subsets in multiple times per second such that powering the first subset of the plurality of electrodes is dependent on powering of the second subset of the plurality of heater electrode wherein a total current drawn by the subsets is below a predetermined current threshold.  
Smith shows an electrical power source, including a DC power source, for powering an electrical load(s) via a controller (368) which provides a control signal to a power control module (376) that delivers power via a solid state switch (390) to the electrical load/loads as illustrated in Figure 3F and 3I. Smith further shows it is known to control the electrical power source that is powered on an off via a pulse width modulation that allows adjusting and controlling the electrical power to an electrical system including its time duration and amplitude (also see para [0030]-[0032]) and that power drawn in for switching on and off of the electrical load is in multiple times within a second as illustrated in Figure 3E wherein a total power drawn by the all sub-systems is limited or within the maximum power draw limit/threshold of the power source.
Brekkestran also shows an electrical heater system powered by a DC power source (28) such as a battery power source wherein a control system (20) provides powering of a plurality of heaters (22a-22f) in its respective heating zones each zone being a subset having its respective plurality of heaters/electrodes wherein a power control module (38) including a solid-state switch (36) delivers power to the plurality of heaters by rapidly switching current and off independently to each of the heating zones. Also see column 2, line 61 to column 3, line 7; and column 4, line 37 to column 5, line 27. Brekkestran also shows a plurality of heating zones that is independently controlled wherein the current drawn by the heating elements is limited via a current limiting circuit (44) to prevent an overloading of the heating system.    
Braun shows an electrical heater system having a plurality of heating elements/electrode wherein powering of one heating element is dependent on powering of another heating element wherein when one heater element is powered, the other heater element is not (also see Figure 2), and Braun teaches such interleaved manner of operating the heating elements so that demand of the power is controlled not to exceed a permissible power demand that allows each of the heating element be supplied at the adequate power level that prevents flickering or inadequate power consumption by the heating elements. 
In view of Smith, Brekkestran, and Braun, it would have been obvious to one of ordinary skill in the art to adapt Ford with the controller and a power control module that are capable of operating in various modes including a first mode of operation wherein a plurality of subsets having its respective heater electrode or heater electrodes can be powered on and off non-simultaneously or simultaneously between a first mode and a second mode, respectively as desired by the user, and that the subsets can be powered in a time interleaved or sequentially manner, such that powering of the first subset is dependent on powering of the second subset which include power on of the first subset and powering off of the second subset, multiple times within a second so each of the first subset and the second subset is applied with an adequate power level without overdrawing of the power limit as the plurality of heater electrodes are effectively controlled to predictably yield the desired heating temperatures while the total current drawn by the plurality of subsets is controlled or limited below a predetermined current threshold of the power source that prevents overdrawing of the power source and allow proper operation of the heating apparatus. 
With respect to claims 4-6, as Ford shows controlling each of the first and second subsets independently, it would have been obvious to operate each of the first and second subsets independently including not selecting any of the subsets, switching between the first and second subsets, and as Smith shows controlling the power source to switch on and off multiple times in second, each of the subset can be switched in multiple times in a second for the desired heating affects. 
With respect to claims 8 and 9, Ford further shows the heating zones is regulated so as to provide a first heating effect during a first time period and then to provide a second heating effect during a second time period, and it would have been obvious switch the modes of operation via an interface (U) that provides a control signal to switch one mode of operation after a predetermined amount of time to further control the desired heating effects across the heater electrodes.  
With respect to claims 15-17 and 21, Ford further shows a first arm (106) having a first contacting surface which includes a first hair styling heater having a plurality of heater electrodes, and a second arm (105) having a second contacting having a second hair styling heater wherein the first arm and the second arm are movable between a closed and an open position. 
With respect to claims 26 and 27, Smith shows powering the heater using an on an off cycle via a pulse width modulation that allows adjusting and controlling the electrical power to an electrical system wherein the cycle/time duration and amplitude can be adjusted at different times (also see para [0030]-[0032] and Figure 3E), and Brekkestran also shows it is known to provide the controller to use pulse width modulation control to control the heating elements that includes on and off of the heating element for a limited time/duration as illustrated in Figure 7. And, it would have been obvious to adapt Ford with a controller that is capable of operating in various mode including the first mode of operation wherein the subsets can be powered on and off using predetermined cycles at different times to further control the desired heating distribution across the heater, and the cycle duration including the recited range would have been obvious as a matter of routine experimentation to predictably achieve the desired heating effects. 
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ford in view of Smith, Brekkestran, and Braun as applied to claims 1, 4-6, 8, 9, 15-17, 21 and 26-29 above, and further in view of Kim et al (US 2015/0144614) or Rogers (US 2014/0356658).
Ford in view of Smith, Brekkestran, and Braun shows the apparatus claimed including a battery as a power source, but Ford does not show a battery temperature sensor. 
Kim shows it is known to provide a power source in battery with a battery temperature sensor (12) that senses the temperature of the battery, the temperature sensor sends a signal to a controller (40) that determines if the sensed battery temperature is greater or less than a threshold temperature (T1) to turned on and off the battery power source. 
Rogers also shows it is known to provide a battery with a battery temperature sensor to monitor the temperature thereof wherein the power to a heating element is activated or deactivated based on the temperature of the battery when compared to a predetermined/threshold value.  Also see Figure 5.
In view of Kim or Rogers, it would have been obvious to one of ordinary skill in the art to adapt Ford, as modified by Smith, Brekkestran, and Braun, with a battery temperature sensor provided to the battery power source so that its temperature is monitored to turn on or off the battery source to activate a heating element as a safety measure to keep the temperature of the battery in check, and it would also have been obvious to provide the temperature threshold in the claimed range or any suitable range as a matter of routine experiment to safety operate the battery power source to prevent its overheating. 
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ford in view of Smith, Brekkestran, and Braun as applied to claims 1, 4-6, 8, 9, 15-17, 21 and 26-29 above, and further in view of Hioki et al (US 2015/0108113).
Ford in view of Smith, Brekkestran, and Braun shows the apparatus claimed except a temperature sensor that senses ambient temperature. 
Hioki shows it is known to provide a temperature sensor (24) that sense an ambient temperature including the temperature of the heating element (23) wherein the sensor sends its signal/result to a controller (22). 
In view of Hioki, it would have been obvious to one of ordinary skill in the art to adapt Ford, as modified by Smith, Brekkestran, and Braun, with a temperature sensor that senses an ambient temperature as well as the heating element wherein the controller would further control the heating elements/subsets if the sensed ambient temperature is below a threshold ambient temperature, which can be in the claimed range or any other range chosen by the user as a matter of routine experiments, to increase/decrease the power supplied to the subsets to counter the effects of the ambient temperature on the heating elements/subsets to predictably bring about the desired operating temperatures.  
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ford in view of Smith, Brekkestran, and Braun as applied to claims 1, 4-6, 8, 9, 15-17, 21 and 26-29 above, and further in view of Cho (US 2015/0144610). 
Ford in view of Smith, Brekkestran, and Braun shows the apparatus claimed except for a touch sensitive switch.
Cho shows a hair styling apparatus having a detection unit (130) having a touch switch (135, 136) located on the contacting surfaces of the arms that are movable between an closed position and an open position wherein the switch (135, 136) is touched when the arms are in closed position that enables or disable the operation when a change of usage state of the apparatus is detected which includes turning off of the apparatus that would also include deactivation of the detection unit. Also see para [0060] to [0069].  
In view of Cho, it would have been obvious to one of ordinary skill in the art to adapt Ford, as modified by Smith, Brekkestran, and Braun, with the touch sensitive switch that is sensitive to an open and a closed position of the arms wherein the activation or deactivation of the apparatus is enabled for the safe operation of the apparatus that would prevent overheating when the apparatus is deemed in inactive use in closed position.
Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ford in view of Smith, Brekkestran, and Braun as applied to claims 1, 4-6, 8, 9, 15-17, 21 and 26-29 above, and further in view of Choi (US 2010/0101599).  
Ford in view of Smith, Brekkestran, and Braun shows the apparatus claimed including the heater having a heater plate (P), but Ford does not explicitly show the heater plate being mounted on a thermally insulating support structure. 
Choi shows it is known to provide a heater having a heating plate (22) mounted on a thermally insulating support structure (21’), the heater plate having at least one recess that engaged with a corresponding projection on the thermally insulating support structure (see Figure 5), and the support structure made of the plastic having a curvature is deemed to provide a spring-like support that would resiliently be mounted within an arm (21) of a hair styling apparatus.  
In view of Choi, it would have been obvious to one of ordinary skill in the art to adapt Ford, as modified by Smith, Brekkestran, and Braun, with the heater having the claimed heating plate that is supported on a thermally insulating support structure as an alternative heating arrangement structure known in the art.  
Response to Arguments
Applicant's arguments filed 8/4/22 have been fully considered but they are not persuasive. 
Applicant argues the applied art including Ford does not show the claim recitation including the first mode of operation and the second mode of operation wherein the controller may be configured to alternate between the first mode and the second mode of operation. This argument is not deemed persuasive as Ford allows a user to control the heater subsets independently wherein such independent control would allow the user to operate the heater subsets non-simultaneously or simultaneously as desired by the user via the controller. If not so, the use of the heater subsets would be limited or restricted, and Ford does not limit or restrict how the subsets are operated as Ford further discloses that limited thermal control provides a fluctuating and insufficient heating effect (para 0008). 
Regard Braun, the applicant argues that Braun appears to disclose a method of controlling a plurality of clocked loads in the context of an HVAC system and that a controller of Braun is in no way configured or programmed to ensure that the different loads are not simultaneously powered and that powering of the loads is entirely dependent on what their power demand is at the time, and that Braun is related to flickering in AC system and not based on battery power system. This argument is not deemed persuasive as Braun discloses that each of the loads can be independently controlled wherein the loads can be further controlled so as to prevent flickering based on the power demand. While Braun is related to AC power, the teaching of controlling the power demand would be relevant to other power source including the DC/battery source. It is further noted that such teaching does not teach away to modify Ford to ensure that the power is not overdrawn from the power source and allow proper operation of the heating apparatus as stated in the ground of rejection. 
Applicant also argues that the combination with Braun is based on improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). It is also noted that as the applied art is in the same field of endeavor which is in the field of operating an electrical heating apparatus including its electrical loads/heater subsets, the combination is deemed proper. 
Thus, the applicant’s arguments are not deemed persuasive. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG Y PAIK/Primary Examiner, Art Unit 3761